Citation Nr: 0920623	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  04-40 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for facial scars. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1962 to May 
1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

In connection with this appeal, the Veteran requested a 
personal hearing before a Veterans Law Judge at the RO.  He 
withdrew his hearing request in January 2008. See 38 C.F.R. § 
20.704(e) (2008).  Accordingly, the Board will proceed with 
consideration of the Veteran's claim based on the evidence of 
record.

This appeal was remanded by the Board in April 2008 for 
additional development.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The preponderance of the evidence shows that the facial 
scars were the result of lacerations incurred in service.  


CONCLUSION OF LAW

Facial scars were incurred in service.  38 U.S.C.A. § 1110, 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

The Veteran asserts that in 1967, he sustained facial scars 
caused by a mortar blast.  This allegation is not 
corroborated by the evidence of record.  The service medical 
records do, however, indicate that the Veteran sustained a 
laceration to the right side of the forehead during an 
assault in November 1966 and skinned his forehead after 
falling out of a car due to drunkenness in March 1966.  

In a VA Compensation and Pension Examination in May 2008 the 
examiner reviewed the claims file and examined the Veteran.  
Upon examination, the Veteran had a scar on his right 
forehead angling down the side of his face toward his mouth, 
measuring a total of 14 centimeters.  There was also an L-
shaped scar on his left cheek.  The examiner noted that the 
in-service lacerations healed and were asymptomatic.  The 
Board notes that the examiner indicated that based on a prior 
assessment, there was no service connected injury, however, 
the examiner previously concluded that the etiology of the 
facial scars were the lacerations in service.  The Board 
finds that the VA examiner's conclusion is inconsistent with 
the physical examination.  As such, the Board afforded the VA 
examiner's conclusion little probative weight.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Additionally, in January 2009, the RO made an Administrative 
Decision that the incidents in November 1964 and March 1966 
which resulted in facial scarring were not caused by the 
veteran's own willful misconduct.  

Essentially, the VA examiner and the RO Administrative 
Decision conceded that the scars were incurred in service.  
The VA examination verified the presence of the facial scars.  
The service records also show that the veteran sustained 
facial lacerations in service.  The Board notes that the 
location of the scars coordinate with the in-service 
injuries.  Accordingly, the record does not preponderate 
against the veteran's claim.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (to deny a claim on its merits, the 
evidence must preponderate against the claim).  As the 
preponderance of the evidence shows that the current facial 
scars are attributable to the facial lacerations in service, 
the Board affords the Veteran the benefit of the doubt and 
grants service connection for facial scars.  


ORDER

Service connection for facial scars is granted. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


